

115 HR 7236 IH: Radiofrequency Radiation Site Safety Information Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7236IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Hunter introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for the establishment of a radiofrequency
			 radiation site safety information database, and for other purposes.
	
 1.Short titleThis Act may be cited as the Radiofrequency Radiation Site Safety Information Act of 2018. 2.Radiofrequency radiation site safety information database (a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
				
					344.Radiofrequency radiation site safety information database
 (a)In generalThe Commission shall promulgate regulations that provide for the establishment of an online database that contains safety information relating to the radiofrequency radiation emissions of covered facilities.
 (b)Requirements for databaseThe regulations promulgated under subsection (a) shall require that the database— (1)enable the licensee of a covered facility, the owner or property manager of a site where a covered facility is located, any person performing work at such a site or employing an individual performing work at such a site, and such other persons as the Commission considers appropriate to participate in the sharing of safety information relating to the radiofrequency radiation emissions of such facility;
 (2)contain specific safety information relating to the radiofrequency radiation emissions of each covered facility, including a detailed depiction of all radiofrequency radiation hazard areas;
 (3)be updated as changes in information occur; (4)be available to the public, except that any information that the licensee of the covered facility determines to be sensitive shall only be accessible by the persons described in paragraph (1) with respect to such facility; and
 (5)be established and administered by one or more neutral third parties (to be designated by the Commission).
 (c)Requirement for licensees and othersThe regulations promulgated under subsection (a) shall require the persons described in subsection (b)(1) to participate in the sharing of information as described in such subsection.
 (d)Audits by CommissionThe Commission shall routinely audit the database established under subsection (a) to verify the accuracy of the information in the database.
 (e)Limitation of liabilityA person described in subsection (b)(1) with respect to a covered facility shall not be liable in any civil action for an injury alleged to have been caused by radiofrequency radiation emissions of such facility, if such person is in compliance with the information sharing requirement under subsection (c) with respect to such facility during the period that—
 (1)begins— (A)in the case of an injury that is alleged to have occurred on or after the day that is 180 days after the date on which the database is established under subsection (a), on the date on which the injury is alleged to have occurred; or
 (B)in the case of an injury that is alleged to have occurred before the day described in subparagraph (A), on such day;
 (2)ends on the date on which there is a final disposition, from which no appeal may be taken, in such civil action; and
 (3)excludes any time when such information sharing requirement does not apply to such person. (f)DefinitionsIn this section:
 (1)Covered facilityThe term covered facility means a facility, operation, or transmitter that— (A)is subject to the radiofrequency radiation exposure limits set forth in section 1.1310 of title 47, Code of Federal Regulations; and
 (B)is in a fixed location. (2)Fixed locationThe term fixed location means, with respect to a facility, operation, or transmitter, that such facility, operation, or transmitter is physically secured at one location and is not able to be easily moved to another location..
 (b)Deadline for rulemakingThe Federal Communications Commission shall promulgate the regulations required by subsection (a) of section 344 of the Communications Act of 1934, as added by subsection (a) of this section, not later than 180 days after the date of the enactment of this Act.
 (c)Deadline for establishment of databaseThe Federal Communications Commission shall establish the database provided for in such regulations not later than 18 months after the date on which the Commission promulgates such regulations.
			